                                        Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                      Case No. 18-cv-02621-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                 v.                                         CERTIFY THE ORDER ENTERED AT
                                   9
                                                                                            DKT. NO. 247 FOR INTERLOCUTORY
                                  10     CHECK POINT SOFTWARE                               APPEAL
                                         TECHNOLOGIES, INC., et al.,
                                  11                                                        Re: Dkt. No. 263
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              In this patent infringement case, plaintiff Finjan, Inc. (“Finjan”) accuses defendant Check
                                  14
                                       Point Software Technologies, Inc. and Check Point Software Technologies Ltd. (collectively
                                  15
                                       “Check Point”) of infringing on several of its patents related to cyber security. There have been
                                  16
                                       three rounds of infringement contentions in this case. On January 17, 2020, I granted in part
                                  17
                                       Check Point’s motion to strike Finjan’s second amended infringement contentions (“SAICs”),
                                  18
                                       which amounted to 5,135 charts, totaling to over 185,000 pages. See Order Granting in Part
                                  19
                                       Motion to Strike Second Amended Infringement Contentions; Granting in Part Motions to Seal
                                  20
                                       (the “SAIC Order”) [Dkt. No. 247]. Given the unmanageable size of Finjan’s SAICs, I appointed
                                  21
                                       a special master to determine if other contentions should be struck in accordance with the SAIC
                                  22
                                       Order. See Order Appointing Special Master [Dkt. No. 261].
                                  23
                                              Before me is Finjan’s request that I certify the SAIC Order for interlocutory review of
                                  24
                                       whether Patent Local Rule 3 requires a party claiming patent infringement to provide pinpoint
                                  25
                                       source code citations for every element of every asserted claim. It also seeks to stay the
                                  26
                                       proceedings and permit it limited discovery while the appeal is pending. I conclude that Finjan
                                  27
                                       has failed to identify a pure question of law over which substantial grounds for difference exists
                                  28
                                           Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 2 of 12




                                   1   and that an interlocutory appeal would further prolong this already-prolonged litigation. Finjan’s

                                   2   motion to certify the SAIC Order for interlocutory appeal is DENIED.

                                   3                                            BACKGROUND1

                                   4           In September 2018, I received briefing from the parties on how to manage this litigation in

                                   5   compliance with Federal Rule of Civil Procedure 1’s mandate of a “just, speedy, and inexpensive

                                   6   determination of this action[.]” Order Re Case Narrowing and Infringement Contentions (the

                                   7   “Narrowing Order”) [Dkt. No. 29]. I then ordered Finjan to serve its infringement contentions

                                   8   under specifications that largely follow the provisions of this District’s Patent Local Rules as well

                                   9   as the guidance provided in the since withdrawn 2013 Model Order from the Federal Circuit. See

                                  10   Narrowing Order. Finjan was instructed to “include pinpoint source code citations . . .

                                  11   accompanied by the document production required by Patent Local Rule 3-2” and to also:
                                                    (i) avoid open-ended citations to “exemplary” products and use of the
                                  12                terms “such as” and “for example”; (ii) set forth any infringement
Northern District of California
 United States District Court




                                                    theories based on the doctrine of equivalents with limitation-by-
                                  13                limitation analyses; and (iii) for any indirect theories of infringement,
                                                    identify the alleged direct infringement, the alleged acts of
                                  14                inducement or contribution to that infringement, and the relationship
                                                    between them.
                                  15
                                       Id. at 2.
                                  16
                                               On February 27, 2019, I granted in part Check Point’s motion to strike Finjan’s
                                  17
                                       infringement contentions (“ICs”) because they violated my Narrowing Order and the Patent Local
                                  18
                                       Rules. See Order Granting Motion to Strike in Part; Granting Motions to Seal; Granting Motion to
                                  19
                                       Amend Claim Construction Schedule (the “IC Order”) [Dkt. No. 84]. Among other things, I
                                  20
                                       specifically ordered Finjan to provide pinpoint source code citations that show “where and how
                                  21
                                       each limitation of each asserted claim is found within each Accused Instrumentality.” Id. at 12;
                                  22
                                       see also id. at 11 (“It is Finjan’s obligation to identify the particular claim components in each
                                  23
                                       claim, map those components onto the features of the allegedly infringing products, and pinpoint
                                  24
                                       cite source code that practices that component.”).
                                  25
                                               Finjan then served its amended infringement contentions (“AICs”). Check Point moved to
                                  26
                                  27
                                       1
                                  28    I summarized the facts of this case in more detail in the January 17, 2020 SAIC Order. See
                                       SAIC Order at 3-7.
                                                                                        2
                                        Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 3 of 12




                                   1   strike, arguing that they were deficient in largely the same ways as before. On August 12, 2019, I

                                   2   granted Check Point’s motion in part. See Order Granting Motion to Strike Infringement

                                   3   Contentions in Part (the “AIC Order”) [Dkt. No. 192]. In relevant part, I found that Finjan had

                                   4   already been directed to provide pinpoint source code citations for each limitation and held that

                                   5   “[t]o the extent any or all of the 30 of the accused instrumentalities lack pinpoint citations, they are

                                   6   struck with prejudice.” Id. at 11. Where Finjan used the same source code for different things, I

                                   7   allowed it to “amend its infringement contentions to better explain why the same source code []

                                   8   applies to wholly different limitations.” Id. I allowed Finjan limited leave to amend its

                                   9   infringement contentions “one last time within fourteen days.” Id. at 18. I cautioned that “if any

                                  10   of its infringement contentions remain deficient, they may not form the basis for relief in this

                                  11   action.” Id.

                                  12           On August 26, 2019, Finjan served its SAICs, containing 5,135 claim charts and totaling
Northern District of California
 United States District Court




                                  13   more than 185,000 pages. SAIC Order at 7. Check Point moved to strike the SAICs for six

                                  14   reasons. Before the hearing, I issued a tentative ruling on these six issues that was almost entirely

                                  15   against Finjan; at the start of the hearing, Finjan abandoned its positions in response to most of the

                                  16   tentative. Id. at 1.

                                  17           In making my final ruling, I emphasized that “just because a contention crosses one of the

                                  18   issue hurdles, it does not necessarily mean that it is sufficiently alleged because it could fail to

                                  19   cross another issue hurdle.” SAIC Order at 2 n.1. Ultimately, I struck with prejudice all

                                  20   contentions identified under Issue 1 (products and theories that were previously struck with

                                  21   prejudice), Issue 2 (new accusations), and Issue 5 (contentions without pinpoint source code

                                  22   citations). SAIC Order at 39. I struck with prejudice all inadequately identified and explained

                                  23   combination contentions discussed under Issue 3, and I decided to appoint a special master to

                                  24   determine if the other accused combinations should also be struck. Id. Finally, I struck with

                                  25   prejudice all examples discussed under Issue 6, and referred to the master the determination of

                                  26   whether the other contentions should also be struck for inadequate source code explanations

                                  27
                                  28
                                                                                          3
                                           Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 4 of 12




                                   1   and/or failure to explain why the same source code applies in different cases. Id.2

                                   2           On February 14, 2020, I appointed the Honorable Elizabeth D. Laporte, United States

                                   3   District Court Magistrate Judge (Retired), as special master after neither party objected to my

                                   4   notice of intent to appoint her. See Order Appointing Special Master [Dkt. No. 261]. On March

                                   5   13, 2020, Special Master Laporte set a briefing schedule, but on the same day Finjan filed this

                                   6   motion to certify interlocutory appeal, to stay, and to permit limited discovery. See Plaintiff

                                   7   Finjan Inc.’s Notice of Motion and Motion to Certify the Court’s January 17, 2020 Order (Dkt.

                                   8   No. 247) For Interlocutory Appeal, to Stay, and to Permit Limited Discovery (“Mot.”) [Dkt. No.

                                   9   263].

                                  10                                          LEGAL STANDARD

                                  11           Appellate review before a final judgment is appropriate “only in exceptional cases where

                                  12   decision of an interlocutory appeal might avoid protracted and expensive litigation.” U.S. Rubber
Northern District of California
 United States District Court




                                  13   Co. v. Wright, 359 F.2d 784, 785 (9th Cir. 1966). For the court of appeals to have jurisdiction

                                  14   over an interlocutory appeal, the order must involve: (i) a controlling question of law; (ii)

                                  15   substantial grounds for difference of opinion; and (iii) a likelihood that an immediate appeal may

                                  16   materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b). Section 1292

                                  17   “was not intended merely to provide review of difficult rulings in hard cases.” Id. Certification is

                                  18   at the discretion of the district court. Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 47 (1995).

                                  19           A party seeking to certify an issue for interlocutory review bears the burden of showing

                                  20   that each of the three requirements are satisfied and that a departure from long-standing policy is

                                  21   justified. Stiner v. Brookdale Senior Living, Inc., 383 F. Supp. 3d 949, 957 (N.D. Cal. 2019).

                                  22   Even when the moving party can meet the requirements of Section 1292(b), a district court’s

                                  23   decision to grant or deny certification is entirely discretionary. Nat’l Fair Hous. All. v. A.G.

                                  24   Spanos Const. Inc, No. C 07-3255 SBA, 2008 WL 5273335, at *1 (N.D. Cal. Dec. 16, 2008). A

                                  25   decision by the district court to deny certification of an issue is unreviewable. Id.

                                  26
                                  27   2
                                         I allowed Finjan to include the open-ended citations discussed under Issue 4 because it clarified
                                  28   that these block citations will not be relied on to show infringement at trial, but to provide context
                                       and show how pinpoint citations operate. SAIC Order at 39.
                                                                                           4
                                            Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 5 of 12




                                   1                                               DISCUSSION

                                   2            Finjan has not met its burden of satisfying all three requirements to justify the

                                   3   extraordinary remedy it seeks. Interlocutory review is not appropriate because Finjan seeks

                                   4   review of a mixed question of law and fact, it fails to show a substantial ground for a difference of

                                   5   opinion, and an appeal would not materially advance this litigation.

                                   6   I.       CONTROLLING QUESTION OF LAW
                                   7            A question of law is controlling if “resolution of the issue on appeal could materially affect

                                   8   the outcome of the litigation.” In re Cement Litig., 673 F.2d 1020, 1026 (9th Cir. 1982). This

                                   9   requirement helps ensure that section 1292(b) interlocutory appeals occur “sparingly and only in

                                  10   exceptional cases” as Congress intended. See id. at 1027. A “mixed question of law and fact or

                                  11   the application of law to a particular set of facts” by itself is not appropriate for permissive

                                  12   interlocutory review. Johnson v. Serenity Transportation, Inc., No. 15-CV-02004-JSC, 2017 WL
Northern District of California
 United States District Court




                                  13   3168491, at *1 (N.D. Cal. July 26, 2017) (citation omitted); see also Allen v. Conagra Foods, Inc.,

                                  14   No. 13-CV-01279-JST, 2013 WL 6000456, at *3 (N.D. Cal. Nov. 12, 2013) (denying

                                  15   section 1292(b) certification because proposed appeal involved application of the relevant facts to

                                  16   a regulation).

                                  17            Finjan asserts that the SAIC Order raises the following controlling question of law:

                                  18   “whether Patent Local Rule 3-1 requires pinpoint source code citations for every claim element,

                                  19   particularly prior to the deposition phase of fact discovery, or if a Plaintiff may reasonably rely on

                                  20   other evidence of infringement to provide the ‘where and how’ of infringement for certain

                                  21   limitations.” Mot. 7-8. But contrary to Finjan’s formulation of the question, the SAIC Order did

                                  22   not simply apply Patent Local Rule 3-1; it also applied the Narrowing Order, the IC Order and the

                                  23   AIC Order.

                                  24            I exercised my inherent broad discretion in supervising the pretrial phase of litigation and

                                  25   managing my docket when I entered the Narrowing Order in this case. See Johnson v. Mammoth

                                  26   Recreations, Inc., 975 F.2d 604, 607 (9th Cir.1992) (citation omitted); Dietz v. Bouldin, 136 S. Ct.

                                  27   1885, 1892 (2016). At the Initial Case Management Conference, I directed the parties to submit

                                  28   briefs in support of their proposals as how to manage the litigation of this case to comply with
                                                                                           5
                                        Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 6 of 12




                                   1   Federal Rule of Civil Procedure 1’s mandate of a “just, speedy, and inexpensive determination” of

                                   2   this action. Minute Entry for Proceedings Held on August 14, 2018 [Dkt. No. 24]. After

                                   3   considering their briefs, the Patent Local Rules, and the 2013 Model Order, I ordered Finjan to

                                   4   identify the specific infringing products, Check Point to provide source code for these identified

                                   5   products, and then Finjan to serve its infringement contentions that comply with Patent Local Rule

                                   6   3-1, “include pinpoint source code citations, and be accompanied by the document production

                                   7   required by Patent Local Rule 3-2.” Narrowing Order at 2. The Narrowing Order was a tailored

                                   8   order made in light of the facts; it was not simply an order directing compliance with the Patent

                                   9   Local Rules. Id. Other courts have also required the same in similar situations. See, e.g., Big

                                  10   Baboon Corp. v. Dell, Inc., 723 F. Supp. 2d 1224, 1228 (C.D. Cal. 2010) (where the accused

                                  11   instrumentality includes computer software based upon source code made available to the

                                  12   patentee, the patentee must provide “pinpoint citations” to the code identifying the location of
Northern District of California
 United States District Court




                                  13   each limitation).

                                  14          In all three rounds of infringement contentions, Check Point sought to strike not only for

                                  15   failure to comply with the Patent Local Rules but also to enforce the Narrowing Order that was

                                  16   tailored to the facts of this case. The Narrowing Order includes a determination of how to manage

                                  17   my docket, how to supervise pretrial litigation, or how to ensure an efficient determination, all of

                                  18   which are not questions of law. Ellis v. Bhd. of Ry., Airline & S.S. Clerks, Freight Handlers,

                                  19   Express & Station Emps., 685 F.2d 1065, 1071 (9th Cir.1982), rev’d in part and aff’d in part, 466

                                  20   U.S. 435 (1984) (“A district court has wide latitude in controlling discovery; its rulings will not be

                                  21   overturned in the absence of a clear abuse of discretion.”). The AC Order and AIC Order further

                                  22   developed the analysis of Finjan’s contentions.

                                  23          At best, the SAIC Order entails a mixed question of law which is inappropriate for

                                  24   interlocutory appeal. For example, in Allen v. Conagra Foods, Inc, I denied a motion to certify an

                                  25   order for interlocutory appeal because, among other things, the question presented was not one of

                                  26   pure law, but rather a mixed question of law and fact. No. 3:13-cv-01279-WHO, 2019 WL

                                  27   1466889 (N.D. Cal. Feb. 5, 2019). In ruling on a motion to dismiss, I “determined that the federal

                                  28   regulations governing food labeling do not preempt the plaintiff’s claims.” Id. at *1. The
                                                                                         6
                                           Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 7 of 12




                                   1   defendants sought interlocutory appeal, claiming that my order turned on a question of law –the

                                   2   interpretation of a federal regulation. Id. But I found that “[t]he facts alleged in the complaint

                                   3   [could not] be extricated from my discussion or from any conclusion I reached.” Id. at *2.

                                   4           Similarly, even if the SAIC includes a legal question of my interpretation of a Patent Local

                                   5   Rule, the nature of Finjan’s infringement contentions, combined with three rounds of litigation

                                   6   relating to the sufficiency of those contentions, cannot be extricated from my discussion and

                                   7   conclusion about them. In the AIC Order and the SAIC Order, I did not make a blanket

                                   8   determination that all infringement contentions must include pinpoint source code citations.

                                   9   Rather, considering the facts unique to this case, I held that pinpoint source code citations and

                                  10   supporting explanations were required to put Check Point (and me) on notice of Finjan’s

                                  11   infringement theories. Without a controlling question of law, interlocutory appeal is

                                  12   inappropriate.
Northern District of California
 United States District Court




                                  13           Even if I were to find that my requirement for source code citations in this case is a pure

                                  14   question of law, Finjan has not met its burden in showing that it is a controlling question of law as

                                  15   required by 28 U.S.C. § 1292(b). A controlling question of law is one where the “resolution of the

                                  16   issue on appeal could materially affect the outcome of litigation in the district court.” In re

                                  17   Cement, 673 F.2d at 1026. Finjan argues that the question of whether source code citations are

                                  18   required by the Patent Local Rules is controlling because it materially affects the outcome of this

                                  19   case by striking many of Finjan’s infringement contentions, thereby removing these allegations

                                  20   from this case. Mot. 8. But it fails to consider that contentions addressed in the SAIC Order were

                                  21   struck on multiple overlapping grounds. Check Point moved to strike the SAICs because Finjan

                                  22   “(1) accuses products and theories struck with prejudice by the Court; (2) asserts new theories,

                                  23   claims, and combinations; (3) continues to accuse combinations without explaining which parts of

                                  24   the combination meet which limitation or how the combination of products act together to

                                  25   infringe; (4) relies on new open-ended contentions and citations to the entire code base for accused

                                  26   instrumentalities; (5) has not provided pinpoint source code citations for numerous contentions3;

                                  27
                                       3
                                  28    Under Issue 5, Finjan stipulated to my tentative ruling to strike all contentions identified by
                                       Check Point that did not include any source code citations or had source code citations that were
                                                                                        7
                                         Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 8 of 12




                                   1   and (6) still fails to specify how Check Point’s products infringe Finjan’s patents.” SAIC Order at

                                   2   9. In deciding each of these six issues, I emphasized that “just because a contention crosses one of

                                   3   the issue hurdles, it does not necessarily mean that it is sufficiently alleged because it could fail to

                                   4   cross another issue hurdle.” Id. at 2 n.1.

                                   5          Finjan has not met its burden in showing that the issue is a controlling question of law

                                   6   appropriate for interlocutory review.

                                   7   II.    SUBSTANTIAL GROUND FOR DIFFERENCE OF OPINION
                                   8          A substantial ground for difference of opinion exists where “novel and difficult questions

                                   9   of first impression are presented” on which “fair-minded jurists might reach contradictory

                                  10   conclusions.” Reese v. BP Exploration (Ak.) Inc., 643 F.3d 681, 688 (9th Cir. 2001). Some

                                  11   examples of substantial ground for difference of opinion include cases in direct conflict with the

                                  12   holding in the order sought for interlocutory review, or a split in authority on the questions
Northern District of California
 United States District Court




                                  13   posed. See Bennett v. SimplexGrinnell LP, No. 11-cv-01854-JST, 2014 WL 4244045, at *2 (N.D.

                                  14   Cal. Aug. 25, 2014). “A party’s strong disagreement with the Court’s ruling is not sufficient for

                                  15   there to be a substantial ground for difference.” Couch v. Telescope Inc., 611 F.3d 629, 633 (9th

                                  16   Cir. 2010).

                                  17          Finjan relies on a series of cases in this District, including one before me, that it contends

                                  18   shows a difference of opinion on “whether and to what extent Patent Local Rule 3-1 requires

                                  19   universal pin cites to source code.” Mot. 10. But each of the cases it relies on are easily

                                  20   distinguishable from this case because this determination is so fact dependent.

                                  21          For example, in Finjan, Inc. v. Sophos, Inc., No. 14-CV-01197-WHO, 2015 WL 5012679,

                                  22   at *1 (N.D. Cal. Aug. 24, 2015), I granted defendant’s motion to strike to the extent that it sought

                                  23   to compel Finjan to amend its infringement contentions, but denied it in all other respects. I

                                  24   refused to strike Finjan’s contentions because, unlike the third rounds of infringement contentions

                                  25   here, it was “the first time that a court has reviewed Finjan’s contentions in [that] case, Finjan []

                                  26   requested leave to amend, and it appear[ed] likely that Finjan [would] be able to cure the

                                  27
                                  28   extremely deficient because they cite code for only portions of a limitation. SAIC Order at 28-29.

                                                                                          8
                                           Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 9 of 12




                                   1   deficiencies.” Id. at *2. n.2.

                                   2           Even though I allowed Finjan to amend its infringement contentions in that case, I still

                                   3   required the amended contentions to include “pinpoint citations, or the substantial equivalent, to

                                   4   source code.” 2015 WL 5012679, at *3. Finjan similarly argued “that pinpoint citations to source

                                   5   code are not required under the patent local rules and that they are only required in response to an

                                   6   interrogatory.” Id. But I noted that “[t]his distinction is irrelevant here because Sophos has

                                   7   already served (nearly five months ago) an interrogatory requesting pinpoint citations to source

                                   8   code” and “[s]everal courts have held that once a plaintiff has had a sufficient opportunity to

                                   9   review the defendant’s source code, the plaintiff must provide citations to the source code in

                                  10   response to an interrogatory.” Id. (collecting cases). I concluded that “[o]nce Finjan responds to

                                  11   the pinpoint citations interrogatory, it will be required to include that information in its

                                  12   infringement contentions as well.” Id. Here, Finjan has not only had access to the source code of
Northern District of California
 United States District Court




                                  13   Check Point’s accused products for several months, but also to a source-code mapping showing

                                  14   the relationship between the code Check Point had produced for inspection and the accused

                                  15   products. Check Point provided this source-code mapping to Finjan well before the SAICs were

                                  16   served.4

                                  17

                                  18
                                       4
                                         I briefly address Finjan’s request for limited discovery here. After receiving a source-code
                                       mapping from Check Point, Finjan attempted to compel the testimony of Tamir Zegman, Check
                                  19   Point’s chief architect, because Finjan disagreed with his understanding with respect to what
                                       source code was related to which products. Finjan complains that despite filing repeated motions
                                  20   to compel, it has not been able to depose Zegman. Plaintiff Finjan, Inc.’s Reply in Support of its
                                       Motion to Certify For Interlocutory Appeal, to Stay, and to Permit Limited Discovery [Dkt. No.
                                  21   266] 13. It contends that the court in Finjan, Inc. v. Zscaler, Inc., Case No. 17-cv-06946-JST, did
                                       not allow that defendant to do the same litigation tactic and after Finjan deposed defendant’s
                                  22   representative on its source code, defendant no longer challenged the infringement contentions.
                                       Finjan believes the same would happen here if it is allowed to depose Zegman. Finjan’s assertion
                                  23   is unconvincing.

                                  24   Finjan has been provided a procedure to depose Zegman, but it has never invoked this procedure
                                       and instead affirmatively declines to make use of it. At the February 13, 2019 hearing that
                                  25   resulted in the first IC Order, I rejected Finjan’s request for an unbounded technical deposition.
                                       However, I provided Finjan with a mechanism for taking early 30(b)(6) deposition – “send me a
                                  26   five-page joint letter and append to it the questions that you would like to ask a 30(b)(6) witness.”
                                       Transcript of Proceedings Held on February 13, 2019 [Dkt. No. 85] 4:17-20. On June 18, 2019,
                                  27   Chief Magistrate Judge Joseph C. Spero denied Finjan’s motion to compel deposition of Zegman,
                                       noting that he “[was] not writing on a blank slate,” because I had previously specified a procedure
                                  28   for Finjan to obtain early technical witness testimony, and that Finjan had failed to follow that
                                       procedure. Order Denying Motion to Compel Deposition of Tamir Zegman Without Prejudice
                                                                                            9
                                        Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 10 of 12




                                   1          Finjan next relies on Finjan, Inc. v. Proofpoint, Inc., No. 13-cv-05808-HSG, 2015 WL

                                   2   9023166 at *3 (N.D. Cal. Dec. 16, 2015) in which the court held that “pinpoint citations to source

                                   3   code are not a per se requirement in patent cases involving software. Although pinpoint citations

                                   4   to source code are one way of meeting Rule 3-1(c)’s requirement . . . the Court has not been

                                   5   presented with any authority holding that pinpoint citations are the only way to meet its

                                   6   requirements.” This is not inconsistent with the SAIC Order. As discussed above, Finjan’s

                                   7   infringement contentions had to meet not only Patent Local Rule 3-1, but also the criteria specified

                                   8   in the Narrowing Order. After receiving input from the parties on how to manage this case, and

                                   9   the Narrowing Order directed Finjan to provide pinpoint source code citations given the

                                  10   circumstances in this case. The SAIC Order, and my other prior orders on Finjan’s ICs and AICs,

                                  11   merely applied that directive when it came to pinpoint source code citations. The SAIC Order did

                                  12   not attempt to impose a blanket rule that all software cases require “universal pin cites to source
Northern District of California
 United States District Court




                                  13   code,” as Finjan claims.

                                  14          Finally, Finjan’s reliance on Vasudevan Software, Inc. v. International Business Machines

                                  15   Corp., No. C09-05897 RS HRL, 2011 WL 940263 (N.D. Cal. Feb. 18, 2011) and Network

                                  16   Caching Tech. LLC v. Novell Inc., No. C-01-2079-VRW, 2002 WL 32126128 (N.D. Cal. Aug. 13,

                                  17   2002) are also misplaced. In Vasudevan, although the court did not require pinpoint citations

                                  18   given the circumstances of that case, it nonetheless recognized that “[o]nce source code has been

                                  19   provided to the plaintiffs . . .courts have required plaintiffs to supplement their infringement

                                  20   charges with pinpoint citations.” 2011 WL 940263, at *7. In Network Caching, source code was

                                  21   “solely in the defendants’ possession,” indicating that source code discovery had not yet

                                  22

                                  23
                                       [Dkt. No. 161].
                                  24
                                       In any event, the SAIC Order did not solely rely on how Check Point mapped its source code. As
                                  25   explained above, products were struck for multiple reasons. For example, in evaluating Finjan’s
                                       contentions against the Capsule Cloud product, I noted that parties disagreed on whether the cited
                                  26   source code belonged to that product. Regardless, I found that “[e]ven if Finjan was attempting to
                                       claim that non-Capsule Cloud code shows infringement, it does not explain that theory and instead
                                  27   simply provides a one-sentence incorporation by reference placeholder for Capsule Cloud.” SAIC
                                       Order at 12; see also id. at 34 (“The parties dispute whether the source code cited on pages 7 and 8
                                  28   belong to the Network Anti-Virus instrumentality. Assuming that it does, Finjan fails to provide
                                       an adequate explanation of the downloadable security profile.”).
                                                                                         10
                                        Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 11 of 12




                                   1   commenced. 2002 WL 32126128, at *7.

                                   2          Finjan fails to meets its burden in showing that there are substantial grounds for a

                                   3   difference of opinion pertaining to the alleged “question of law”.

                                   4   III.   MATERIAL ADVANCEMENT
                                   5          An appeal must be “likely to materially speed the termination of the litigation.” Ambrosio

                                   6   v. Cogent Commc’ns, Inc., No. 14-cv-02182-RS, 2016 WL 777775, at *3 (N.D. Cal. Feb. 29,

                                   7   2016). Considering the effect of a reversal in the case, an interlocutory appeal materially advances

                                   8   the termination of the litigation where it “promises to advance the time for trial or to shorten the

                                   9   time required for trial.” Dukes v. Wal-Mart Stores, Inc., 01-cv-02252-CRB, 2012 WL 6115536, at

                                  10   *5 (N.D. Cal. Dec. 10, 2012) (quoting 16 Federal Practice & Procedure § 3930 at n. 39 (2d ed.)).

                                  11   “The ultimate question is whether permitting an interlocutory appeal would minimize the total

                                  12   burdens of litigation on parties and the judicial system by accelerating or at least simplifying trial
Northern District of California
 United States District Court




                                  13   court proceedings.” Id. (internal quotation marks and formatting omitted).

                                  14          Finjan’s three reasons on how an interlocutory appeal will advance this case are

                                  15   unpersuasive. First, it contends that interlocutory appeal “will avoid the risk of wasting time and

                                  16   resources by conducting two successive rounds of expert reports and trials with significantly

                                  17   overlapping issues in the event of a remand on the stricken infringement claims.” Mot. 13. I find

                                  18   that risk is low given the multiple opportunities I have given Finjan to comply with Patent Local

                                  19   Rules and my Narrowing Order.

                                  20          Second, it asserts that “guidance from the Federal Circuit will assist the Special Master in

                                  21   determining whether Finjan’s outstanding contentions should also remain in the case.” Mot. 13.

                                  22   The Special Master was appointed to evaluate the remaining charts in light of the SAIC Order. In

                                  23   particular, I appointed the master to “determine if other contentions should also be struck for

                                  24   inadequate source code explanations and/or failure to explain why the same source code applies in

                                  25   different cases.” SAIC Order at 39. Special Master Laporte will not be determining whether

                                  26   contentions should be struck for failure to provide pinpoint source code citations (the alleged

                                  27   “question of law” here) but rather for failure to explain those pinpoint citations. These are two

                                  28   different questions and were separately discussed in the SAIC Order as well. See id. at 28-29
                                                                                         11
                                        Case 3:18-cv-02621-WHO Document 267 Filed 04/21/20 Page 12 of 12




                                   1   (discussing Issue 5 failure to provide pinpoint source code citations); id. at 29-39 (discussing Issue

                                   2   6 failure to explain how cited source code shows infringement). A ruling from the Federal Circuit

                                   3   before the Special Master provides a recommendation will not necessarily materially advance this

                                   4   case.

                                   5           Third, Finjan argues that an interlocutory appeal would “help narrow the issues by

                                   6   finalizing the list of contentions to be tried.” Mot. 13. “While this argument may provide

                                   7   additional support for certification in cases where the first two factors are indisputably met, it is

                                   8   insufficient to carry the entire weight of the certification requirements.” Chiron Corp. v. Abbott

                                   9   Labs., No. C-93-4380 MHP, 1996 WL 15758, at *3 (N.D. Cal. Jan. 3, 1996).

                                  10           Interlocutory appeal is to be reserved for exceptional circumstances. This is not one. It

                                  11   would certainly not accelerate trial court proceedings. Almost two years have passed since Finjan

                                  12   initiated this patent infringement case, yet it is still at the infringement contentions stage.
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14           For the foregoing reasons, Finjan’s motion to certify the SAIC Order for interlocutory

                                  15   appeal is DENIED.

                                  16           IT IS SO ORDERED.

                                  17   Dated: April 21, 2020

                                  18
                                  19
                                                                                                       William H. Orrick
                                  20                                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          12
